TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-20-00111-CV


          Meyer, Lytton, Allen, Whitaker, Inc. d/b/a MLAW Engineers, Appellant

                                              v.

                        Neail Hand, Jr. and Patricia Hand, Appellees


               FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GN-19-004130, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Meyer, Lytton, Allen, Whitaker, Inc. d/b/a MLAW Engineers has filed

an agreed motion to dismiss this appeal. We grant appellant’s motion and dismiss the appeal.

See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed on Appellant’s Motion

Filed: March 13, 2020